DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 19 and 24-27 are examined herein.

Claim Objections
Claim 27 is objected to under 37 CFR 1.75(c) as being in improper form because it is a duplicate of claim 24.  Also, the first indentation of the claims should follow the first transitional phrase of the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 27 requires that the composition is a liquid, however, its base claim (19) already asserts a viscosity, which is a measure of fluid, therefore the composition must be a liquid to have a viscosity and claim 27 fails to further limit its base claim (19).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Burbidge in view of Knight (2013/0045297).
Burbidge: EP 3010355 A1, published 5/27/2016, filed 5/16/2014.


Independent claim 19
Burbidge teaches methods of treating swallowing disorders in an individual having the swallowing disorder (see 1st para. of pg. 3), as claimed.



Adminstration Viscosity of fluid
Burbidge teaches the method comprises administering to the individual a liquid food composition.

Viscosity of fluid
Burbidge teaches the liquid food has a shear viscosity of less than 50 mPas when measured at a shear rate of 50 s-1 and a relaxation time determined by a Capillary Breakup Extensional Rheometry (CaBER) experiment of more than 10 milliseconds (ms) at a temperature of 20 °C (see 2nd – 3rd paras. of pg. 3).
This teaching anticipates/encompasses the claim of administering a composition comprising a shear viscosity of about 1 mPas to about 200 mPas when measured at a shear rate of 50 s-1 and a relaxation time determined by a Capillary Breakup Extensional Rheometry (CaBER) experiment of about 10 to about 2,000 milliseconds (ms) at a temperature of 20 0C.  
	
Beta-glucan
Burbidge teaches the solution used to make the liquid composition comprises beta-glucan (see 6th para. of pg. 8).

Maltodextrin
Burbidge teaches the solution used to make the liquid composition comprises maltodextrin (see 4th and 6th paras. of pg. 8).  

Amount of the maltodextrin and the beta-glucan
Burbidge teaches the use of maltodextrin and beta-glucan, and does not limit the amount used, therefore provides from above zero to below 100 wt% of each, which encompasses the amount claimed: a weight ratio of about 10:1 to about 300:1.
Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); 
Also, see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").
Then, In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges…). 


For more recent cases applying this principle, see:
Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); 
In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); and 
Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"). 
Further, note KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").

For specificity, Knight is applied below.
Knight also teaches methods of administering liquid foods (0005).
Knight teaches the liquid food comprises: beta-glucan and maltodextrin (0040).
Knight teaches that the carbohydrate source in the formulation is desirable, particularly for individuals who seek an additional energy source and for the absorption of water (0025), including for the prevention of dehydration (0005), which encompasses those having problems swallowing.





Knight provides multiple embodiments wherein the combined amount of liquid beta-glucan and maltodextrin in the liquid composition is from 0.7 to 20 wt% (ref. clm. 6 and 44), which shows a weight ratio of from at least 0.1:199 to 199:0.1 (0.1 wt% of one to 19.99 wt% of another) which encompasses the claim of about 10:1 to about 300:1, as claimed.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of administering making liquid foods comprising a combination of beta-glucan and maltodextrin, as the modified teaching above, to include the specifically required amount of the combination of maltodextrin and beta-glucan, in a weight ratio of about 10:1 to about 300:1, as claimed, because Knight provides benefits to the use of said amounts of carbohydrate, including that they are a source of energy and that they help with the absorption of water for the prevention of dehydration.

Dependent claims
As for claims 24 and 27, as discussed above, Burbidge teaches the composition is a liquid, as claimed.

As for claim 25, Burbidge teaches the use of maltodextrin (see 4th and 6th paras. of pg. 8) and does not limit the dextrose equivalent, therefore is open to any DE, which includes a DE of 20, as claimed.



As for claim 26, Burbidge teaches the composition comprises at least one of a sucrose or lactose (see 4th paras. of pg. 8).  

Claim 25 is also rejected under 35 U.S.C. 103 as being unpatentable over Burbidge in view of Knight (2013/0045297), as applied to claims 19 and 24-27 above, further in view of Takeiti.
Takeiti: MORPHOLOGICAL AND PHYSICOCHEMICAL CHARACTERIZATION OF COMMERCIAL MALTODEXTRINS WITH DIFFERENT DEGREES OF DEXTROSE-EQUIVALENT; International Journal of Food Properties, 13: 411–425, 2010. 

As for claim 25, Burbidge teaches the composition comprises maltodextrin (see 4th paras. of pg. 8) in combination with starches and gums (3rd para. from the bottom of pg. 7), however does not discuss the DE of the maltodextrin used.
Dextrose Equivalent (DE) is known to be a value that provides an average degree of polymerization for starch sugars. 
Takeiti also teaches methods of making beverages comprising maltodextrin and further provides the use types having a DE of 20 for the physico-chemical properties they provide (see 1st - 2nd full paras. of pg. 412).
Takeiti teaches that the molecular weight of the maltodextrin is dependent on its instant characteristics, including: wetting and dissolution (see the Conclusion), and points to DE values encompassing a DE of 20 (samples B2 and B4 of Table 1) which exhibit these properties.  
Therefore, one of skill would select maltodextrin having a DE of 20 based on its desirable functionality.


It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making compositions for beverages comprising maltodextrin, starches and gums, as the modified teaching above, to include the specifically claimed type of maltodextrin, DE 20, as claimed, because: 1) Takeiti illustrates that the art finds maltodextrin DE 20 as being suitable for similar intended uses, including methods of making compositions for beverages comprising maltodextrin, starches and gums (see MPEP 2144.07) which imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success; and 2) Takeiti teaches that maltodextrin having an encompassing DE has beneficial instant characteristics, including: wetting and dissolution (see the Conclusion).

Response to Arguments
  	It is asserted, that in the Office Action, Claims 19 and 24-28 are objected to for allegedly failing to use proper formatting. In response, without acquiescing to the merits of the objections and solely to advance prosecution of the present application, Claim 19 is amended to include line indentations to separate each element of the claim. Accordingly, the objections to Claims 19 and 24-28 should be reconsidered and withdrawn. 
In response, Applicant’s timely response is appreciated, however, please note the Claim Objection section above.


It is asserted, that in the Office Action, Claims 19 and 24-28 are rejected under 35 U.S.C. @ 112(b) as allegedly being indefinite. Specifically, the Patent Office alleges that the recitations of "... maltodextrin in an amount that is neutral toward or enhances extensional properties of the composition," "an amount of the aqueous solution that provides to the composition a shear viscosity of about 1 mPas to about 200 mPas when measured at a shear rate of 50 s1 and a relaxation time determined by a Capillary Breakup Extensional Rheometry (CaBER) experiment of about 10 to about 2,000 milliseconds (ins) at a temperature of 20 0C," and "administering to the individual a composition comprising an aqueous solution" in Claim 19 are unclear. The Patent Office further alleges that the relative term "thin" in Claim 27 renders the claim indefinite. 
Without acquiescing to the merits of the rejections and solely to advance prosecution of the present application, Claim 19 is amended to remove the phrases "an aqueous solution comprising," "in an amount that is neutral toward or enhances extensional properties of the composition," and "comprising an amount of the aqueous solution that provides to the composition"; and Claim 27 is amended to remove the relative term "thin," thus removing all the alleged indefiniteness. 
For at least the reasons set forth above, Claim 19, and Claims 24-28 dependent thereon, fully comply with the requirements of 35 U.S.C. §112(b). Accordingly, the indefiniteness rejections of Claims 19 and 24-28 should be reconsidered and withdrawn. 
In response, Applicant’s timely response is appreciated, and said Rejection is not re-issued herein.

It is asserted, that In the Office Action, Claims 19 and 24-28 are rejected under 35 U.S.C. § 103 as allegedly unpatentable over EP3010355A1 to Burbidge ("Burbidge") in view of U.S. Patent Application Publication No. 2013/0045297 to Knight ("Knight"). See Office Action, pages 6-10. Claim 25 is also rejected under 35 U.S.C. §103 as allegedly being unpatentable over Burbidge in view of Knight, further in view of Morphological And Physicochemical Characterization Of Commercial Mal Todextrins With Different Degrees Of Dextrose-Equivalent; International Journal of Food Properties, 13: 411-425, 2010 to Takeiti ("Takeiti"). See Office Action, pages 10-11. 
In view of the amendments and/or for at least the reasons set forth below, Applicant respectfully submits that the cited references Burbidge, Knight and Takeiti are deficient with respect to the present claims. 
Present independent Claim 19 recites, in part, a method of treating a swallowing disorder in an individual having the swallowing disorder, the method comprising administering to the individual a composition comprising: beta-glucan; and maltodextrin, the composition having a shear viscosity of about 1 mPas to about 200 mPas when measured at a shear rate of 50 s1 and a relaxation time determined by a Capillary Breakup Extensional Rheometry (CaBER) experiment of about 10 to about 2,000 milliseconds (ms) at a temperature of 20 wherein the composition comprises the maltodextrin and the beta-glucan in a weight ratio of about 10:1 to about 300:1. 
In contrast, the cited references Burbidge, Knight and Takeiti alone or in combination fail to render the present claims obvious. For example, the skilled artisan without hindsight would not have combined the cited references to somehow arrive at the recited composition comprising the maltodextrin and the beta-glucan in a weight ratio of about 10:1 to about 300:1. 
 	In this regard, the Patent Office admits that the primary reference Burbidge "is not explicit about the amount of amount of maltodextrin and the beta-glucan." See Office Action, page 8. The Patent Office then relies on Knight for its alleged disclosure that "the liquid food comprises a carbohydrate source (0022), including: beta-glucan and maltodextrin (0040)." See Office Action, page 8. Specifically, the Patent Office alleges that "Knight provides multiple embodiments wherein the combined amount of liquid beta-glucan and maltodextrin in the liquid composition is from 0.7 to 20 wt% (ref. elm. 6 and 44), which is an amount sufficient to encompass that the combination of maltodextrin and the beta-glucan in a weight ratio of about 10:1 to about 300:1, as claimed." See Office Action, page 8. Applicant respectfully disagrees with the Patent Office's allegation. 
In response, Burbridge encompasses the claimed amount by a teaching wherein the amounts are not limited, then Knight is applied merely for specificity.

It is asserted, that Knight merely discloses its tablet electrolyte composition may comprise carbohydrate (e.g., sugars) and merely lists maltodextrin and beta-glucan as two exemplary carbohydrates. See Knight, e.g., paragraphs [0040], [0053], [0063], claims 6, 12, 18, 44, 52 and 60. 
In response, as admitted, the teaching provides the claimed maltodextrin and beta-glucan as exemplary ingredients, therefore provides a reasonable expectation of success in this selection for use.

It is asserted, that contrary to the Patent Office's allegation, Knight fails to provide any embodiment comprising the combination of maltodextrin and beta-glucan with any weight ratio, let alone the recited weight ratio of about 10:1 to about 300:1. 
In response, Knight provides multiple embodiments wherein the combined amount of liquid beta-glucan and maltodextrin in the liquid composition is from 0.7 to 20 wt%, including the references claims 6 and 44.

It is asserted, that Knight fails to provide any importance or significance of either maltodextrin or beta-glucan over other carbohydrates. Knight thus fails to provide any reason or motivation for the skilled artisan to modify Burbidge to pick and choose both maltodextrin and beta-glucan among all the exemplary carbohydrates from Knight to somehow arrive at the recited combination of maltodextrin and beta-glucan with the recited weight ratio of about 10:1 to about 300:1. 
Thus, Burbidge and Knight alone or in combination fail to disclose or even suggest the recited composition comprising the maltodextrin and the beta-glucan in a weight ratio of about 10:1 to about 300:1. 
Therefore, the allegation of the Patent Office is merely a conclusory statement and insufficient to establish the alleged obviousness. The U.S. Supreme Court stated that "rejections on obviousness cannot be sustained with mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." KSR v. Teleflex Inc., 550 U.S. 398, 418 (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)). Here, the Patent Office has failed to provide the requisite rational underpinning to support the obviousness rejections. 
In response, the primary reference already teaches the use of 
maltodextrin and beta-glucan, therefore a reason to select them is not required of the secondary reference, merely provided to show specificity of the amount used.  Therefore this argument is not persuasive.
Further, specificity is the reason Knight is applied, which is sufficient reasoning; further, Knight shows that an encompassing amount was known for use and published, which is another proper reason for obvious as this teaching provides a reasonable expectation of success in the use of the claimed  amount.
 	
It is asserted, that the other secondary reference Takeiti does not remedy the deficiencies of Burbidge and Knight regarding the recited combination of maltodextrin and beta-glucan with the recited weight ratio of about 10:1 to about 300:1. 
In response, this is a piecemeal analysis of the rejection which merely picks apart the references versus taking the rejection as a whole because the primary teaching provides the use of the recited combination of maltodextrin and beta-glucan with the recited weight ratio of about 10:1 to about 300:1; then Knight is provided for specificity.

It is asserted, that the skilled artisan without hindsight would not have combined the cited references to somehow arrive at the recited composition comprising the maltodextrin and the beta-glucan in a weight ratio of about 10:1 to about 300:1. 
In this case examination did not gleaned information only the pending disclosure, however, the examination looked toward what was known in the art and published, therefore the reconstruction provided above is proper.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793